EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) Please cancel claims 1, 6-11, 13-20 and 30.
(2) In claim 24, line 2, after “oxide”, before “particles”, insert "fine".

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Molly Chen on 05/21/21.

It is noted that claims 28-29 and 31-32 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Okada et al. (WO 2016121844) and Naganami et al. (JP2011063741) for the following reasons:
Okada et al. teaches a heat ray shielding fine particle dispersion body, which is a heat ray shielding fine particle dispersion body of composite tungsten oxide fine particles having a heat ray shielding function-10-New U.S. Patent Application, wherein the composite tungsten oxide fine particles have a hexagonal system crystal structure, a composition represented by general formula MxWOy, in which: M is one or more elements selected from Cs, Rb, K, Ti, and Ba. Okada et al. discloses 0.001 ≤ x/y ≤ 1 which falls within the presently claimed range of 0.03 to 0.23 (0.1/3.0 = 0.03 and 0.5/2.2 = 0.23) as calculated from 0.1 ≤x ≤ 0.5, and 2.2 ≤ y ≤ 3.0.
However, Okada et al. teaches a lattice constant on the c-axis of from 7.6106Å to 7.6149Å but fails to teach the lattice constant as now required in claim 21. Further, Okada et al. fails to teach powder color in L*a*b* color space, visible light transmittance, and transmittance values as required in claim 21.
Naganami et al. teaches heat ray shielding fine particle dispersion body, which is a heat ray shielding fine particle dispersion body of composite tungsten oxide fine particles having a heat ray shielding function-10-New U.S. Patent Application, wherein the composite tungsten oxide fine particles have a hexagonal system crystal structure, a composition represented by general formula MxWOy, in which: M is one or more elements selected from Cs, Rb, K, and Ba, 0.1 ≤x ≤ 0.5, and 2.2 ≤ y ≤ 3.0.
However, Naganami et al. teaches a lattice constant on the c-axis of 7.611085Å to 7.623130 Å but fails to teach the lattice constant as now required in claim 21. Further, Naganami 
This is especially significant in light of Applicant's comparative data set forth in Table 1 [0170] of the present specification which establishes criticality of the claimed lattice constant on the c-axis. Thus, the data successfully establishes unexpected or surprising results over the cited prior art.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 21 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 28-29 and 31-32, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1, 6-11, 13-20, and 30, directed to the invention(s) of Groups I-V and VIII do not all require all the limitations of an allowable product claim, and have NOT been rejoined and have been cancelled as set forth in the examiner’s amendment.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 03/23/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 28-29 and 31-32 include all the limitations of allowable product claim 21, it is noted that present claims 28-29 and 31-32 are allowable over Okada et al. and Naganami et al. for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787